Per Curiam.

This cause is in this court on appeal from a decision of the Board of Tax Appeals reversing an order of the Tax Commissioner levying a personal property tax assessment against the appellee herein. The facts are set forth in the decision of the Board of Tax Appeals, reported in 8 Ohio Misc. 100. The facts as found by the Board of Tax Appeals are supported by the record.
The decision of the board is affirmed on authority of Kirtland Country Club Co. v. Bowers, Tax Commr., 174 Ohio St. 116.

Decision affirmed.

Taft, C. J., Zimmerman, Matthias, O’Neill, Herbert, Rutherford and Brown, JJ., concur.
Rutherford, J., of the Fifth Appellate District, sitting for Schneider, J.